Citation Nr: 0426010	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including due to claimed exposure 
to aviation fuel fumes and/or mustard gas.  


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1946 and from September 1950 to April 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Columbia, South Carolina that determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for chronic obstructive pulmonary disease 
(COPD).  In a March 2000 decision, the Board found that the 
veteran's claim was a new an separate claim for service 
connection for COPD due to exposure to vesicant agents.  The 
board remanded the claim for additional development.  The 
case was again remanded by the Board in January 2001.  

In July 2002, the Board issued a decision denying service 
connection for COPD.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The parties submitted a joint motion for remand 
that was granted by the Court in an April 2003 order.  The 
case was again remanded by the Board in September 2003.  
After development, the Board denied service connection on 
July 2, 2004.


FINDING OF FACT

The Board's July 2004 decision was promulgated less than 60 
days after the veteran's attorney requested a copy of the May 
2004 supplemental statement of the case (SSOC).  






CONCLUSION OF LAW

As the veteran did not have 60 days to respond to the May 
2004 SSOC, the July 2004 decision of the Board must be 
vacated.  38 C.F.R. §§ 20.302(c), 20.904(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 02, 2004, the Board issued a decision in this case 
denying service connection for COPD, including due to claimed 
exposure to aviation fuel fumes and/or mustard gas.  At the 
time the case was before the Board on review, it is noted 
that the RO furnished a supplemental statement of the case, 
dated on May 4, 2004, to the veteran and his attorney.  In a 
letter dated May 25, 2004, the veteran's attorney indicated 
that he had not received a complete copy of the May 2004 
SSOC.  The veteran's attorney has requested that the July 
2004 decision be vacated.  

Where a SSOC is furnished, a period of 60 days from the date 
of mailing will be allowed for response.  
38 C.F.R. § 20.302(c).  The veteran's attorney did not have 
this period of time to respond to the SSOC.  Hence, 
promulgation of the July 2004 decision violated the veteran's 
due process rights.  

Under these circumstances, the July 2004 decision must be 
vacated.  Therefore, in order to assure due process of law 
and to afford the veteran every equitable consideration, the 
Board's decision of July 2, 2004, is hereby vacated.  38 
U.S.C.A. 7104(a) (West 2002); 38 C.F.R. 20.904.  Accordingly, 
further action will proceed as though the July 2, 2004, 
decision had not been made.




ORDER

The July 2004 Board decision is vacated.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals





